Case 1:16-cr-00232-JMS-DML Document 179 Filed 05/29/20 Page 1 of 7 PageID #: 1241




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

      UNITED STATES OF AMERICA,                     )
                                                    )
            Plaintiff,                              )
                                                    )
                                                           1:16-cr-232-JMS-DML
            vs.                                     )
                                                    )
      MICHAEL STIVERS,                              )
                                                    )
            Defendant.                              )

                                               ORDER

           Defendant Michael Stivers pleaded guilty to eleven counts of receiving and distributing

  child pornography and one count of possessing child pornography. [Filing No. 146.] Prior to

  sentencing, the Government requested restitution in the amount of $3,000 on behalf of the minor

  victim depicted in the "Vicky" 1 pornography series. 2 At the sentencing hearing, Mr. Stivers

  objected to the restitution request and the Court ordered the parties to brief the issue. [See Filing

  No. 145 at 5.] Mr. Stivers' Objection to Payment of Restitution, [Filing No. 148], is now ripe for

  the Court's decision.

                                                 I.
                                          LEGAL STANDARD

           The mandatory restitution provision in 18 U.S.C. § 2259 requires the Court to order a

  defendant convicted of child pornography offenses to pay restitution in the "full amount of the

  victim's losses." 18 U.S.C. § 2259(a), (b)(1); Paroline v. United States, 572 U.S. 434, 443 (2014).



  1
   "Vicky" is a pseudonym for the actual minor victim depicted in the series, which the Court will
  adopt to refer to the victim in this Order. All of the references to "Vicky" in this Order and in the
  other criminal cases discussed herein refer to the same person.
  2
    The Government initially sought an additional $3,000 in restitution for the minor victim depicted
  in the "Tara" series, but that request has been withdrawn. [See Filing No. 176 at 1 n.2.]
                                                   1
Case 1:16-cr-00232-JMS-DML Document 179 Filed 05/29/20 Page 2 of 7 PageID #: 1242




  Restitution is generally limited to the losses proximately caused by the defendant's commission of

  the offense, but in the case of victims of child pornography offenses—whose total losses are the

  result of repeated and continued victimization by numerous offenders as images and videos are

  widely shared on the Internet—"a court applying § 2259 should order restitution in an amount that

  comports with the defendant's relative role in the causal process that underlies the victim's general

  losses." Paroline, 572 U.S. at 458. "At a general level of abstraction, a court must assess as best

  it can from available evidence the significance of the individual defendant's conduct in light of the

  broader causal process that produced the victim's losses." Id. at 459. The amount of restitution

  assessed to each defendant should be neither "severe" nor "a token or nominal amount," and should

  be "a reasonable and circumscribed award imposed in recognition of the indisputable role of the

  offender in the causal process underlying the victim's losses and suited to the relative size of that

  causal role." Id. at 458-59. "This cannot be a precise mathematical inquiry and involves the use

  of discretion and sound judgment." Id. at 459.

                                                  II.
                                              DISCUSSION

         In his Objection, Mr. Stivers argues that, based on the decision in United States v. Erickson,

  388 F. Supp. 3d 1086 (D. Minn. 2019), "there is reason to believe that the appropriate amount of

  restitution has been paid in full." [Filing No. 148 at 1.] Mr. Stivers "believes that [the Erickson]

  analysis should apply in this case." [Filing No. 148 at 1.]

         In response, the Government asserts that the total amount of restitution owed to Vicky,

  excluding attorneys' fees, is $6,006,845.16, which includes $4,751,515 in medical expenses related

  to the exacerbation of underlying medical conditions, $164,475 in expenses for psychotherapy,

  $53,330 in vocational and educational expenses, $936,646 in lost wages, and $100,879.16 in

  documentation costs, and to date she has only received $1,892,935.45. [Filing No. 176 at 3.]

                                                   2
Case 1:16-cr-00232-JMS-DML Document 179 Filed 05/29/20 Page 3 of 7 PageID #: 1243




  Because the only portion of Vicky's restitution that was specifically at issue in Erickson was the

  costs related to exacerbated medical conditions, the Government assumes that Mr. Stivers only

  intends to challenge the calculation of those costs. [Filing No. 176 at 3-4.] To prove those costs,

  the Government relies primarily upon two declarations from Dr. Sharon Cooper, [Filing No. 134-

  3; Filing No. 176-1], and argues that the declarations adequately explain and justify the claimed

  $4,751,515 in expenses, [Filing No. 176 at 5-7].

         In reply, Mr. Stivers clarifies that he is objecting to all of the restitution costs based on Dr.

  Cooper's declaration because, as the court found in Erickson, her estimates are not sufficiently

  explained or documented. [Filing No. 177 at 1-2.] Mr. Stivers argues that the unreliability of Dr.

  Cooper's estimates is further evidenced by the fact that the claimed expenses for exacerbated

  medical conditions have increased by approximately $1.5 million in the year since Erickson was

  decided. [Filing No. 177 at 1-2.] In addition, Mr. Stivers asserts that this Court cannot rely upon

  Judge Sarah Evans Barker's order in United States v. Paul E. Jones, No.1:14-cr-00080-SEB-DML,

  Dkt. No. 55 (S. D. Ind. April 2, 2020), because: (1) the Jones court "just accepted that the total

  amount due was the $4,521,423.16 amount that the Erickson Court rejected"; and (2) the Jones

  court relied on a representation that Vicky has already received $2,016,309.63 in restitution, which

  is greater than the $1,892,935.45 that the Government is now claiming she has received. [Filing

  No. 177 at 2.] Lastly, Mr. Stivers asserts: "Restitution cannot continue to be a moving target that

  grows every year based on speculative projections and subjective diagnoses. There needs to be an

  amount that is set, certain, and identifiable." [Filing No. 177 at 2.]

         Mr. Stivers' final argument can be rejected out of hand. Not only does it ignore the reality

  facing victims of child pornography offenses, but both the United States Supreme Court and the

  medical expert consulted in this case have acknowledged the ongoing and evolving nature of the



                                                     3
Case 1:16-cr-00232-JMS-DML Document 179 Filed 05/29/20 Page 4 of 7 PageID #: 1244




  harm caused to such victims. See Paroline, 572 U.S. at 457 ("It is common ground that the victim

  suffers continuing and grievous harm as a result of her knowledge that a large, indeterminate

  number of individuals have viewed and will in the future view images of the sexual abuse she

  endured. . . . The unlawful conduct of everyone who reproduces, distributes, or possesses the

  images of the victim's abuse . . . plays a part in sustaining and aggravating this tragedy."); [Filing

  No. 134-3 at 1 (Dr. Cooper explaining the ongoing nature of harm caused by child pornography

  offenses and stating that "as years go by, the impact grows rather than diminishes")]. Vicky's

  suffering is not static; it may get better or it may get worse. The Court is not concerned with

  setting a finite limit on Vicky's restitution, as the only issue in this case is what constitutes an

  appropriate amount to be paid by Mr. Stivers.

         Mr. Stivers primarily relies upon the Erickson decision, in which a district court in

  Minnesota considered whether $2,000 was an appropriate restitution amount for the defendant to

  pay to Vicky. 388 F. Supp. 3d at 1093-95. In that case, Vicky estimated that her total losses were

  approximately $4,822,405.13, including $3,266,093 for "disaggregated 'increased medical costs.'"

  Id. at 1093-94. The seven-page expert report that Vicky submitted to that court estimated increased

  medical expenses for each of her numerous medical conditions. Id. at 1094. As to the reliability

  of the estimates, the court stated:

                 The Court does not doubt that stress can worsen pre-existing medical
         conditions, but the Court does not believe that Vicky's expert has sufficiently
         explained how the stress that Vicky will experience as a result of the ongoing
         trafficking of her images will cause each of these medical conditions to worsen
         over time. For example, the evidence in the record does not allow the Court to
         find that the trafficking of Vicky's images will somehow increase the amount of
         treatment that she will need to receive for her degenerative spine.

                Perhaps more importantly, the Court does not believe that Vicky's expert
         has adequately explained or supported the particular amounts that she has
         estimated. For example, the Court does not doubt that stress from the trafficking
         of Vicky's images could increase her need to seek treatment for migraine

                                                    4
Case 1:16-cr-00232-JMS-DML Document 179 Filed 05/29/20 Page 5 of 7 PageID #: 1245




         headaches, but the Court has no idea why the expert estimates that Vicky will
         spend an additional $7,000 per year for those treatments over the next 60 years–as
         opposed to, say, an additional $3,500 per year over the next 10 years, or an
         additional $14,000 per year over the next 30 years. Similarly, the Court does not
         doubt that stress from the trafficking of Vicky's images could increase her need to
         get medical help for insomnia, but the notion that Vicky will need to spend almost
         a million dollars getting sleep-management help over the next 60 years is difficult
         to accept, especially as the expert does not explain how she arrived at that rather
         startling estimate. In short, the expert's estimates of increased medical costs are
         unduly speculative and insufficiently explained and documented.

  Id. Accordingly, the Erickson court subtracted the estimated $3,266,093 in increased medical

  costs from the estimated $4,822,405.13 in total losses and found that the remaining $1,556,312.13

  was a reliable estimate of Vicky's total losses. Id. at 1094-95. Because Vicky represented that she

  had already received $1,588,094 in restitution payments—more than the total loss amount—the

  court determined that the defendant should not be ordered to pay any additional restitution to

  Vicky. Id. at 1095.

         As an initial matter, Mr. Stivers asserts that the Government erroneously "[took] a leap of

  faith" in construing his reliance on Erickson as a challenge only to the costs related to exacerbated

  medical conditions, despite the fact that he only specifically discusses Dr. Cooper's estimates of

  those particular costs. [Filing No. 177 at 1-2.] The Court has reviewed all of the evidence

  submitted by the parties and—in the absence of specific objections to the costs for psychotherapy,

  vocational and educational expenses, lost wages, and documentation costs—concludes that the

  asserted amounts are an accurate estimate of Vicky's actual losses in those categories.

         Turning to the costs associated with exacerbated medical conditions, this Court is not

  bound by the Erickson court's assessment of what is reasonable and instead must consider the

  evidence that has been presented in this case, including Dr. Cooper's declaration, [Filing No. 176-

  1]. The declaration explains that victims of sexual exploitation experience toxic stress levels that

  weaken their overall health and worsen existing medical conditions.           The declaration also

                                                   5
Case 1:16-cr-00232-JMS-DML Document 179 Filed 05/29/20 Page 6 of 7 PageID #: 1246




  addresses each of Vicky's health problems and breaks down the expected medical costs for care,

  medications, and outpatient visits related to each condition. Although Dr. Cooper's estimates of

  future costs by nature involve some degree of speculation, the estimates are based on medical

  knowledge and expertise and meet the appropriate standard for expert opinion testimony under

  Federal Rule of Evidence 702. This Court therefore disagrees with the Erickson court's

  characterization of such estimates as "unduly speculative" and finds that the evidence presented

  is sufficient to support a finding of $4,751,515 in medical expenses for exacerbation of underlying

  medical conditions.

         Accordingly, the Court accepts the total of $6,006,845.16 as an accurate estimate of Vicky's

  overall losses. The Government and Vicky's attorney represent that, to date, Vicky has received

  $1,892,935.45 in restitution payments, [Filing No. 176 at 3; Filing No. 176-2 at 2], and the Court

  credits the attorney's testimony.      Thus, Mr. Stivers' assertion that Vicky has been fully

  compensated is incorrect. 3 Furthermore, Mr. Stivers makes no argument that $3,000 is not a

  reasonable estimate of the proportion of Vicky's losses that are attributable to his crimes, and based

  on the totality of the evidence presented, the Court finds that it is a reasonable amount.




  3
    This result is not dependent upon the prior order in Jones, although the same reasoning that was
  applied in that case applies here. In Jones, the Court denied a defendant's motion to dismiss future
  restitution payments to Vicky because: (1) the motion was untimely; and (2) the defendant's
  contention that Vicky had already been fully compensated was incorrect given that the evidence
  showed that her losses totaled $4,521,423.16, yet she had received only $2,016,309.63 in
  restitution payments. See No.1:14-cr-00080-SEB-DML, Dkt. No. 55 at 2. Again, the Court is not
  bound by a previous estimation of Vicky's total losses, given that the harm she suffers continues
  to evolve over time. In this case, the total losses exceed the amount of restitution already paid,
  meaning further restitution can and should be ordered. Although it is unclear why the estimate of
  restitution already received was higher in Jones than it is here, even if the Court were to adopt the
  higher number, Vicky's total losses nonetheless exceed the payments received, and further
  restitution is appropriate.
                                                    6
Case 1:16-cr-00232-JMS-DML Document 179 Filed 05/29/20 Page 7 of 7 PageID #: 1247




                                                  III.
                                            CONCLUSION

         Based on the foregoing, the Court OVERRULES Mr. Stivers' Objection to Payment of

  Restitution, [148], and ORDERS that he pay $3,000 in restitution to the victim of the "Vicky

  series." Mr. Stivers shall make all restitution payments to:

         United States District Court for the Southern District of Indiana
         Clerk’ Office
         Attn: Financial Section – Restitution
         Birch Bayh Federal Building
         46 E. Ohio Street
         Indianapolis, IN 46204

  With his payment(s) to the District Court, Mr. Stivers shall include his name, social security

  number, and the District Court’s docket number assigned to this case.

         The United States Probation Office is DIRECTED to amend the Judgment to include the

  restitution assessed in this Order.




             Date: 5/29/2020




  Distribution via ECF only to all counsel of record

  and to United States Probation




                                                   7
